A justice court is a layman's court and proceedings may be conducted therein without the aid of counsel. Our statute, section 9638, Revised Codes, provides: "Pleadings in justice's courts (1) are not required to be in any particular form, but must be such as to enable a person of common understanding to know what is intended." We have frequently held that pleadings in a justice court shall be construed with great liberality (Malano v. Bressan, 76 Mont. 366, 245 P. 871; Woody v.Security State Bank, 67 Mont. 109, 214 P. 1096; Lambert v.Helena Adjustment Co., 69 Mont. 510, 222 P. 1057; Rhule v.Thrasher, 88 Mont. 468, 295 P. 266), and whatever is necessarily implied from allegations directly made, or reasonably to be inferred therefrom, is to be treated as directly averred. (Rhule v. Thrasher, supra.)
Section 9640 provides in substance that a copy of the account is sufficient to constitute the complaint in a justice court. The complaint here proceeded upon the theory that the action arose *Page 518 
upon an account and stated the total amount to be $300. So far as the general demurrer is concerned, the first complaint filed was amply sufficient. But if we consider the bill of particulars and the so-called supplemental complaint together with the original complaint, I still believe that under the liberal rules allowed in construing justice court pleadings, they were sufficient to apprise the defendant of what was intended.
The one item contained in the supplemental complaint as follows: "Hay used by defendant which belonged to plaintiff, 7 tons, $70.00," was itself sufficient to inform defendant of what was intended so far as that item was concerned. The fact that other items were joined on a theory other than as an account, would not render the pleading bad. The statute commands that variance between the proof and pleadings shall be disregarded unless the court is satisfied that the adverse party has been misled to his prejudice thereby. (Sec. 9651, Rev. Codes.)
In Reynolds v. Smith, 48 Mont. 149, 135 P. 1190, this court said: "In this exception is disclosed the legislative design to make the justice of the peace court a forum serviceable to the people, where litigation may proceed without the aid of attorneys or those familiar with the rules of pleading, and to encourage the assertion by a party of all existing claims in one action and avoid multiplicity of suits. The legislature thus opened the way for the joinder, in one complaint, of all the causes of action which a plaintiff has against his adversary, provided only that they be of such character that the justice of the peace court has jurisdiction of each of them, and that the aggregate of the demands does not exceed $300."
It is my opinion that the pleadings on the part of the plaintiff here were sufficient to withstand the general demurrer or the general objection to the introduction of testimony, and that my associates are in error in holding otherwise. To me it appears my associates are holding that litigants in a justice court must formulate their pleadings with the same technical exactness that apply in the district court, contrary to all the previous pronouncements by this court. *Page 519 
Furthermore, we are not on this appeal permitted to determine whether the justice of the peace committed error in sustaining the sufficiency of the complaint in this court. On the appeal to the district court, trial is de novo, and new or amended pleadings may be filed if the court so orders. (Sec. 9755, Rev. Codes.) Any error committed by the justice of the peace with reference to rulings on the sufficiency of the pleadings becomes immaterial on appeal because it may be obviated by filing new or amended pleadings. Had defendant desired a more definite statement of plaintiff's cause of action in the district court, application to that end should have been made before trial. He will not be heard to say on objection to the introduction of evidence in the district court that he did not know what was intended by the complaint at that stage of the case, because he has already heard the evidence in the justice court relied upon by plaintiff and knows exactly what evidence he will be called upon to meet.
Other questions have been raised in the brief of appellant, but since they are not discussed in the majority opinion, no useful purpose would be subserved in discussing them here. I think my associates are in error in holding that the district court erred in overruling the objection to the introduction of any evidence.
Rehearing denied March 20, 1941, MR. JUSTICE ANGSTMAN dissenting. *Page 520